Citation Nr: 0703033	
Decision Date: 02/01/07    Archive Date: 02/14/07	

DOCKET NO.  05-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for gout. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from January 1969 to December 
1970.  He served in Vietnam from September 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Portland, Oregon, that denied entitlement to the benefits 
sought.  

For reasons which will be set forth below, the issue of the 
veteran's entitlement to service connection for PTSD is being 
deferred pending a remand by way of the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran as 
further action is required. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal with regard to the claim for 
service connection for gout has been obtained.

2.  Competent medical evidence of gout due to disease or 
injury sustained in service is not of record.  


CONCLUSION OF LAW

The veteran does not have gout that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides, among other things, notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  
The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This last 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with a claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating what is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, the notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

The Board finds that VA has essentially complied with these 
duties with regard to the claim adjudicated on the merits in 
this decision.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  In this case, VA complied with the requirement 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision in a 
claim for VA benefits.  The veteran was provided with such 
communication by VA in July 2003, a time several months 
before the rating decision in November 2003 and the 
subsequent rating decision in January 2004.  

The veteran has been afforded ample opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  With respect to 
the Dingess requirements, as the preponderance of the 
evidence is against the claim for service connection for 
gout, any question as to the appropriate disability rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board finds that all necessary assistance has been 
provided to the appellant.  VA medical records have been 
associated with the claims folder.  The veteran has indicated 
that the VA Medical Center in Roseburg, Oregon, is the only 
treatment facility he has been to.  Therefore, there are no 
private medical records to be obtained.  

Although an examination or an opinion has not been obtained 
in connection with the claim for service connection for gout, 
the Board finds that VA is not under an obligation to provide 
such an examination, as one is not necessary to make a 
decision on the claim.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence 
does not indicate that the veteran's gout may be associated 
with his active service.  See Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a causal connection between the disability and 
service).  The veteran has not brought forth evidence, other 
than his own statements, suggestive of a causal connection 
between gout and service.  The RO informed him that he would 
need medical evidence of a relationship between any current 
disability and service and he has not provided such evidence.

Accordingly, the Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the claim.  The evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance 
to the veteran in the development of evidence is required.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).  

Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  That an injury or 
disease was incurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of inservice injury or 
disease; and the presence of a current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and a current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the current disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not specifically 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran.  

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of evidence against 
the claim. 

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of gout.  
The VA medical records in the claims folder date from the 
early 2000's, a time many years following separation from 
service.  The absence of medical records documenting the 
presence of a disorder over a prolonged period of time is a 
factor for the Board to consider in reaching a determination 
on the claim and weighs against the claim.  Maxson v. Gober, 
230 F. 3d 1330 (Fed. Cir. 2000).  Further, those medical 
records show that gout has been diagnosed by history only.  
In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court stated that Congress specifically amended entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  The Court further 
held in that case that in the absence of proof of a current 
disability, there could be no valid claim.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board is aware of the veteran's assertions that he has 
gout that is attributable to his active service.  However, 
there is no medical evidence of record showing a current 
diagnosis of gout.  The veteran himself is not competent to 
provide a nexus between gout and service, as the evidence 
does not show that he has the requisite knowledge of medical 
principles that would permit him to render opinions regarding 
matters involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In view of the foregoing, the Board finds that the evidence 
is against the claim for service connection for gout.  


ORDER

Service connection for gout is denied.  


REMAND

In order to grant service connection for PTSD, there must be 
credible evidence to support the veteran's assertion that a 
stressful event or events occurred in service.  A medical 
opinion diagnosing PTSD does not suffice in and of itself to 
verify the occurrence of a claimed inservice stressor or 
stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

A review of the evidence of record reveals psychiatric 
diagnoses that include PTSD.  However, the record shows that 
no effort has been made to date to obtain confirmation of the 
stressors the veteran alleges went to the onset of his PTSD.  
See Day v. Nicholson, No. 05-2475 (U.S. Vet. 
App. November 22, 2006).  While it is true that VA has 
requested that the veteran furnish greater specificity as to 
the facts and circumstances surrounding his claimed 
stressor(s), the fact that stressor verification from the 
United States Army and Joint Service Records Research Center 
(JSRRC) contact has not been initiated by VA precludes a 
finding at this stage that there exists an inadequate fund of 
information with which to conduct meaningful research and 
verification of the claimed stressor(s).  

In view of the foregoing, the Board believes that further 
development is in order and this portion of the case is 
REMANDED for the following action:

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5103 and 5103A and 
38 C.F.R. § 3.159, the veteran must be 
provided notice of what additional 
information and evidence are needed to 
substantiate his claim for service 
connection for PTSD.  He should be 
invited to submit lay statements from 
individuals with whom he served in 
service in an effort to verify his 
claimed stressors.  Notice of the five 
elements of a service connection claim 
set forth in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), must 
also be furnished.  The veteran must be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit and be advised to 
submit all pertinent evidence not already 
on file that is held in his possession.  
He must also be advised that, if 
requested, VA will assist him in 
obtaining updated records of treatment 
from any private medical professionals, 
or other evidence, provided that he 
provides sufficient, identifying 
information and written authorization.  
Depending on the response received from 
the veteran, any and all assistance to 
him must then be afforded.

2.  Records of VA medical treatment not 
already on file, which pertain to the 
claimed PTSD must be obtained and made a 
part of the claims folder.

3.  Thereafter, the veteran must be 
contacted in writing and requested to 
furnish further clarifying data with 
respect to each of his claimed stressors 
to which he was exposed while in Vietnam 
that led to the onset of his PTSD.  Each 
of the incidents claimed as a stressor 
must be more fully described with the 
dates of any and all incidents to within 
seven days if possible, the types and 
locations of the incidents, the full 
names and service numbers of any other 
persons present, the persons wounded or 
killed, detailed descriptions of events, 
and any other identifying information.  
He must be advised that this information 
is necessary to obtain supportive 
evidence of his claimed stressors, and 
that he must be as specific as possible 
because without such details adequate 
research for verifying information cannot 
be conducted.  A reasonable period for a 
response from the veteran must then be 
provided.  

4.  Following receipt of the 
aforementioned information, VA should 
review the file, and prepare a summary of 
the claimed stressor(s).  That summary, 
and all associated documents, should be 
sent to the JSRRC, Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315-3802 with a request that an attempt 
be made to corroborate the alleged 
stressor(s).  Of particular interest is 
information regarding the activities of 
Company A, 99th Combat Services Support 
Battalion, 3rd Brigade, 9th Infantry 
Division between November 1969 and 
October 1970, especially between December 
1969 and January 1970.  

5.  Following receipt of the JSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there 
must be prepared by VA a written report 
detailing the nature of any inservice 
stressful event(s), verified by the JSRRC 
or through other documents or sources.  
If no stressor is verified, that should 
be so stated in the report.

6.  If, and only if, credible supporting 
evidence of an inservice stressor is 
shown in concert with medical evidence 
diagnosing PTSD, VA should arrange for 
the veteran to be afforded an examination 
by a physician knowledgeable in 
psychiatry for the purpose of determining 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  The examination report should 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
comment explicitly on whether there is a 
link between any verified stressor or 
stressors and a current diagnosis of 
PTSD.  If any other psychiatric disorder 
is identified, the examiner should 
express an opinion as to its etiology.  
The report of the examination should 
include a complete rationale for any 
opinion expressed.  

7.  After completing any additional 
development deemed necessary, VA should 
once again review the record.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity for 
response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


